[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13104                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               MAY 20, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 5:09-cr-00042-WTH-GRJ-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus

ESTEBAN RAMOS-COLIN,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (May 20, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

         Esteban Ramos-Colin appeals his 30-month sentence after being tried and

convicted for conspiracy to transport unlawful aliens, in violation of 8 U.S.C.
§§ 1324(a)(1)(A)(v)(I) and (a)(1)(B)(i).

      On appeal, Ramos-Colin argues that the district court committed a clear

error by assessing a six-level increase under U.S.S.G. § 2L1.1(b)(2)(B), which

applies if the offense involves at least 25, but not more than 99, unlawful aliens.

Specifically, he contends that the evidence the government submitted in support of

the increase was not sufficiently reliable. First, he asserts that the government

presented almost no physical evidence to corroborate a co-offender’s statement

that Ramos-Colin paid him to smuggle a total of 40 aliens. Second, Ramos-Colin

argues that his own incriminating statements were too imprecise to be considered

for purposes of the enhancement.

      We review the district court’s findings of fact for clear error. United States

v. Lopez-Garcia, 565 F.3d 1306, 1323 (11th Cir. 2009), cert. denied, 130 S. Ct.

1012 (2009). “For a factual finding to be clearly erroneous, this court, after

reviewing all of the evidence, must be left with a definite and firm conviction that

a mistake has been committed.” United States v. Rodriguez-Lopez, 363 F.3d 1134,

1137 (11th Cir. 2004) (quotations omitted). Credibility determinations are factual

findings within the province of the district court. United States v. Villareal, 613

F.3d 1344, 1349 (11th Cir. 2010).

      When the defendant has objected to the facts contained in the PSI, as

                                           2
Ramos-Colin has, it is the government’s burden to prove the disputed facts by a

preponderance of the evidence. See United States v. Martinez, 584 F.3d 1022,

1027 (11th Cir. 2009). A sentencing court may consider relevant information

“without regard to its admissibility under the rules of evidence applicable at trial,

provided that the information has sufficient indicia of reliability to support its

probable accuracy.” U.S.S.G. § 6A1.3(a); see also United States v. Bernardine, 73

F.3d 1078, 1080-81 (11th Cir. 1996).

      Under the Guidelines, a defendant is subject to a six-level increase if his

offense involved the smuggling, transporting, or harboring of at least 25, but not

more than 99, unlawful aliens. U.S.S.G. § 2L1.1(b)(2)(B). As with all level-

increase provisions, a defendant may be subject to this increase on the basis of “all

reasonably foreseeable acts . . . in furtherance of the jointly undertaken criminal

activity.” U.S.S.G. § 1B1.3(a)(1)(B). Thus, “[i]f a defendant is aware of the scope

of a conspiracy outside of his individual actions, he may be held accountable for

actions by co-conspirators even though he was not personally involved.” United

States v. De La Cruz Suarez, 601 F.3d 1202, 1221 (11th Cir. 2010), cert. denied,

131 S. Ct. 393 (2010).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. In the instant case, the government submitted sufficiently reliable evidence

                                           3
to support the district court’s finding that Ramos-Colin’s offense conduct involved

at least 25 unlawful aliens. First, according to the trial testimony of an agent with

Immigration Customs and Enforcement (“ICE”), Ramos-Colin admitted that there

were as many as 30 unlawful aliens waiting to be transported from the stash house

he worked out of “at any given time.” Second, a co-offender reported to a United

States Border Patrol agent that Ramos-Colin had paid him to transport 40 unlawful

aliens. Notably, the co-offender’s overall account of his relationship to Ramos-

Colin was substantially corroborated by other evidence, including Ramos-Colin’s

own testimony that he had made several payments to the co-offender as a fee for

transporting aliens. Ramos-Colin’s contrary assertions, that the government did

not meet its burden because it lacked physical evidence to corroborate the co-

offender’s statement, and that his own incriminating statements were too

imprecise, are not persuasive. Accordingly, the district court did not clearly err in

finding that Ramos-Colin’s conduct involved at least 25 unlawful aliens and

applying a six-level increase under U.S.S.G. § 2L1.1(b)(2)(B).

      AFFIRMED.




                                          4